DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group (I) claims 1 – 13 in the reply filed on 01/04/2022 is acknowledged.  The traversal is on the ground(s) that the office has not shown that a serious burden would be required to examine all the claims, Applicant refers to MPEP 803 for generally stating that “if search and examination … can be made without serious burden, the examiner must examine all the claims.  This is not found persuasive because in the requirement for restriction/election office action, the office stated that group (I and II) are classified in different class / subclass, thereby showing a different field of search will be required for search the distinct inventions, and MPEP 808.02 generally states that a serious burden is established when a different field of search being required for searching the distinct inventions. Furthermore, MPEP 806.05(h) generally states that a product and a process of using the product can be shown to be distinct invention if at least the product as claimed can be used in a materially different process, and the previous office action it was stated on page 2, that the product can be used differently, i.e. for reaming a bone and/or for demonstration. Therefore, the office respectfully asserts that the previous office actions showed that the distinct invention will require serious burden for examination. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/04/2022.
Claim Rejections - 35 USC § 112
Claims 10 – 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 10 line 1, the recitations of “a plurality of inertial measurement units” … “a second inertial measurement unit”, make the claim unclear and vague, as for not specifying the structural correlation between the plurality of inertial measurement units, the second inertial measurement unit, and the inertial measurement unit in claim 1, clarification is requested.
For the sake of examination, the plurality of inertial measurement unit is interpreted as referring to the unit in claim 1 and the second unit in claim 10.
In claims 12 and 13, the recitation of “simultaneously register” appear to have no support in the originally filed disclosure. Applicant may amend the claims omitting such limitation or provide support for such limitation form the original disclosure to overcome this rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 13 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
In claim 13 line 6, the recitation of “at least one of the inertial measurement units is attached to the patient’s pelvis” is understood as requiring the patient’s pelvis to be part of the claimed system, being attached to the inertial measurement unit. Applicant may use transition “configured to” between the “the inertial measurement unit” and the “patient’s pelvis” to overcome this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sherman et al. (US Pub. 2014/0276871 A1).
Claim 1, Sherman discloses a system for estimating a position for placement of a prosthetic implant relative to a bone of a patient [abstract and claim 1], the system comprising: 

an inertial measurement unit [defined by sensor module 104 having at least one sensor 520 and 522] coupled to the elongated probe tool and configured to detect information indicative of an orientation of the elongated probe tool [para.74]; 
a computer device [700] comprising a processor [processor 702] and a memory [memory 704], the processor being communicatively coupled to the memory and the inertial measurement unit [para.64], the memory having computer-executable instructions stored thereon that, when executed by the processor, cause the processor to [para.61, memory 704 may be data storage capable of performing the disclosed functions]: 
receive information from the inertial measurement unit indicative of an orientation of the elongated probe tool in a first position [orientation of probe is communicated to the computing device when contacting the two ASIS with feet 2604 and 2606]; 
estimate an orientation of a first virtual axis established between estimated positions of left and right anterior superior iliac spines of a patient's pelvis using the information indicative of the orientation of the elongated probe tool in the first position when the elongated probe tool is positioned with the first and second pointers in contact with the left and right anterior superior iliac spines of the patient's pelvis, respectively [Fig.26, feet 2604 and 2606 are in contact with pair of ASIS, an axis along 2602 between the feet is established]; 

receive information from the inertial measurement unit indicative of an orientation of the elongated probe tool in a second position [orientation of probe is communicated to the computing device when contacting at least one of the two ASIS with one of the feet 2604 and 2606 and contacting the pubic symphysis with foot 2610]; 
estimate an orientation of a second virtual axis established between at least one of the estimated positions of the left and right anterior superior iliac spines and pubic symphysis of the patient's pelvis using the information indicative of the orientation of the elongated probe tool in the second position when the elongated probe tool is positioned with the first and second pointers in contact with one of the left and right 25Attorney Docket No. 10432-005US5anterior superior iliac spines of the patient's pelvis and the pubic symphysis of the patient's pelvis, respectively [Fig.26, one of the feet 2604 and 2606 being in contact with one of the ASIS and foot 2610 in contact with pubic symphysis, an axis along 2602 between foot 2604 or 2606 and 2601]; 
calculate an orientation of a second virtual plane based, at least in part, on the first virtual axis and the second virtual axis, wherein the second virtual plane is coincident with or parallel to an anterior pelvic plane [paras.8 and 12 – 13, registering the sensor module to a patient coordinate system, wherein the an anterior pelvic plane including the first and second axes is understood to be parallel or coincident with a coronal plane]; 

estimate an angle between the inertial measurement unit and at least one of the sagittal plane or the anterior pelvic plane [Figs.1 and 6, wherein sensor module 104 is used for determining abduction and anteversion angles of the acetabular, para.78, Figs.8].  
Claims 2 – 13, Sherman discloses the limitations of claim 1, as above, and further, Sherman discloses (claim 2) wherein: the first pointer is configured to provide an offset between the first pointer and a first end of the elongated probe tool; and the second pointer is configured to provide an offset between the second pointer and a second end of the elongated probe tool [Fig.26, wherein the pointers 2604 and 2606 are distanced from end portions of the probe tool 2602]; (claim 3) wherein a length of the first pointer and a length of the second pointer provide a substantially uniform offset at the first end and the second end [Fig.26, wherein the pointers have substantially equal length, with the understanding that the term “substantially” is a relative term]; (claim 4) wherein the elongated probe tool is an impactor tool for installing an acetabular cup in the pelvis of the patient [having an elongated body of 2602 is capable of being used as impactor]; (claim 5) wherein at least one of the first or second pointers is slidably coupled to the elongated probe tool, such that the distance between the first pointer and the second pointer is adjustable [para.74, wherein 2604 and 2606 are moveable relative to 2602]; (claim 6) wherein calculating the orientation of the second virtual plane includes calculating the orientation of the second virtual plane as the plane that contains the first virtual axis and the second virtual axis, wherein the first and second virtual axes are non-parallel to one another [wherein the axis extending  (claim 7) a display device [106], wherein the processor is further configured to cause display of the estimated angle between the inertial measurement unit and at least one of the sagittal plane or the anterior pelvic plane [para.43]; (claim 8) wherein the inertial measurement unit includes at least one of a gyroscope or an accelerometer [para.5]; (claim 9) wherein registering the inertial measurement unit to a virtual pelvic coordinate frame defined by the sagittal and anterior pelvic planes is performed using images of the patient's pelvis [para.59, virtual patient’s bony anatomy]; (claim 10) a plurality of inertial measurement units, wherein the memory has further computer-executable instructions stored thereon that, when executed by the processor, cause the processor to receive information from a second inertial measurement unit indicative of an orientation of the patient's pelvis [Figs.1 and 5 and para.43, wherein a second inertial measurement unit 102 capable of indicating orientation of patient’s pelvis, and in combination with unit 104 define a plurality of units; alternatively, each unit includes more than sensor, Fig.5]; (claim 11) wherein the memory has further computer-executable instructions stored thereon that, when executed by the processor, cause the processor to establish a relationship between the inertial measurement units by receiving orientation information from each of the inertial measurement units when the inertial measurement units are spatially arranged such that the orientation between the inertial measurement units is known [para.43]; (claim 12) a plurality of inertial measurement units coupled to the elongated probe tool [Fig.5, wherein unit 104 includes sensors 520 and 522], wherein the memory has further computer-executable instructions stored thereon that, when executed by the processor, cause the processor to simultaneously register the inertial measurement units to the virtual pelvic coordinate frame (claim 13) a plurality of inertial measurement units [Fig.5, wherein each of units 102 and 104 includes sensors 520 and 522], wherein the memory has further computer-executable instructions stored thereon that, 27Attorney Docket No. 10432-005US5when executed by the processor, cause the processor to simultaneously register the inertial measurement units to the virtual pelvic coordinate frame defined by the sagittal and anterior pelvic planes while the inertial measurement units are coupled to the elongated probe tool [para.13], wherein one of the inertial measurement units is attached to the patient's pelvis following the registration, and wherein the one of the inertial measurement units provides to the processor information indicative of the orientation of the patient's pelvis [para.12]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanson et al. (US Pub. 2012/0157887 A1) supported / evidenced by Hladio et al. (US Pub. 2012/0022406 A1) or (WO 2010/063117 A1) incorporated hereby reference [see para.84 of Fanson] and Borja (US Pub. 2010/0076505 A1), and in view of Head (US Pat. 8469962 B1).
Claim 1, Fanson discloses a system for estimating a position for placement of a prosthetic implant relative to a bone of a patient [abstract, paras. 2 – 3 and claim 1], the system comprising: 
an elongated probe tool [defined by at least a portion of 1100, Fig.11, i.e. 1102 and/or 1124] comprising a first pointer and a second pointer [defined by at least portions by 1114 and 1116], the first and second pointers extending from the elongated probe tool [Fig.11]; 
an inertial measurement unit [1130 and/or 1505, paras.133 and 139] coupled to the elongated probe tool and configured to detect information indicative of an orientation of the elongated probe tool [para.85]; 
a computer device [511 and/or 3000] comprising a processor [processor 512 and/or 3004] and a memory [storage for storing data, para.68, and/or 3008, 3010, 3014 and/or 3022, paras.144 – 145], the processor being communicatively coupled to the memory and the inertial measurement unit [Figs.5 and 30, para.86], the memory having computer-executable instructions stored thereon that, when executed by the processor, cause the processor to [claim 1]: 
receive information from the inertial measurement unit indicative of an orientation of the elongated probe tool in a first position [paras.52, wherein term “receive information from the sensor indicative of an orientation” is equivalent to saying determining and/or registering the orientation of the sensor relative to a subject, and wherein the sensor is configured to communicate with the computer device, i.e. paras.65 and 86, Fig.5 and para.132, wherein information from the sensor 1130 is communicated with the computing device 511, and Fig.29, method 2900]; 
estimate an orientation of a first virtual axis established between estimated positions of left and right anterior superior iliac spines of a patient's pelvis using the 
calculate an orientation of a first virtual plane, the first virtual plane being perpendicular to the first virtual axis, wherein the first virtual plane is coincident with or parallel to a sagittal plane [para.139, since the sensor being inertial sensor, i.e. accelerometer and gyroscope, therefore, the communicated information from the sensor are to be processed to determine orientation of an object relative to at least two orthogonal axes or planes including the axes, and the first virtual plane is defined as a plane perpendicular to an axis or plane containing the axis extending between the registered points on the left and right ASIS; the communicated information from inertial sensors related to an orientation of an object relative to three perpendicular axis or planes is evidenced by Borja, paras.83, 85 and 97 and sensor 1104, inertial sensors such as three-axis accelerometer are known to provide measurements of static acceleration relative to reference points, lines and/or planes]; 
Note: assuming Applicant does not agree with the preceding interpretation, directed to a plane perpendicular to the first virtual axis is coincident with or parallel to a sagittal plane. The office takes alternative interpretation, wherein Head teaches an 
A person of ordinary skill in the art before the effective filing date of the current application would have been motivated to combine the teachings of Fanson and Head, and modify the system of Fanson to determine a plane coincident with the sagittal plane in view of Head in order to facilitate determining an abduction angle for proper placement of the acetabular component in the accetabula [abstract, and Fig. 14A].
Fanson further discloses, receive information from the inertial measurement unit indicative of an orientation of the elongated probe tool in a second position [para.84, wherein the registration device 1100 may be used for contacting desired landmarks of the pelvis, one of which is the pubic tubercles]; 
estimate an orientation of a second virtual axis established between at least one of the estimated positions of the left and right anterior superior iliac spines and pubic symphysis of the patient's pelvis using the information indicative of the orientation of the elongated probe tool in the second position when the elongated probe tool is positioned with the first and second pointers in contact with one of the left and right 25Attorney Docket No. 10432-005US5anterior superior iliac spines of the patient's pelvis and the pubic symphysis of the patient's pelvis, respectively [although Fanson does not explicitly refer to the pubic symphysis as one of the landmarks, Fanson refers to that other landmarks  are apparent to those skilled in the art as taught by Hladio, see para.84. Hladio teaches in Figs 7 and 10, landmarks 1002, 1004 and 1006, defined two ASIS points and one pubic point are to be registered to 
calculate an orientation of a second virtual plane based, at least in part, on the first virtual axis and the second virtual axis, wherein the second virtual plane is coincident with or parallel to an anterior pelvic plane [wherein Hladio incorporated by reference, see para.84, teaches that a pelvic anterior reference plane is defined based on an axis extending between the two ASIS “1002 and 1004” and an axis extending between at least one ASIS “1002 or 1004” and the pubic region “1006”, Fig.10 and para.130]; 
register the inertial measurement unit to a virtual pelvic coordinate frame defined by the sagittal and anterior pelvic planes [paras.52 – 53, wherein Fanson states that pelvis registration methods are known in the art, and wherein the registration allow the determination of the three-dimensional orientation of the tool relative to the body, evidenced by Hladio, Figs.10 – 11]; and 
estimate an angle between the inertial measurement unit and at least one of the sagittal plane or the anterior pelvic plane [paras.60 – 67 and 97, wherein abduction and anteversion angles are to be determined by a sensor unit, with the understanding that the abduction angle is determined relative to the sagittal plane and the anterversion angle is determined relative to the coronal / anterior plane, and with the understanding that the 
Note: Assuming Applicant does not agree with the preceding limitation, directed to estimating an angle between the inertial measurement unit and a plane. The office takes alternative interpretation, wherein Head teaches an analogous system [abstract] which determines a plane coincident with a sagittal plane and a plane coincident with a coronal plane [claim 11] for a tilt sensing device to establish particular angular tilt relative to at least one of the planes [claim 12] to facilitate determining an abduction and/or anteversion angles for proper placement of the acetabular component in the accetabula [abstract, claim 9 and Figs. 14].
A person of ordinary skill in the art before the effective filing date of the current application would have been motivated to combine the teachings of Fanson and Head, and modify the system of Fanson to determine at least a plane coincident with the sagittal and coronal planes in view of Head in order to facilitate determining at least an abduction and/or anteversion angle for proper placement of the acetabular component in the accetabula [abstract, and Fig. 14A].
Claims 2 – 13, the combination of Fanson supported / evidenced by Hladio and Borja, and Head discloses the limitations of claim 1, as above, and further, Fanson discloses (claim 2) wherein: the first pointer is configured to provide an offset between the first pointer and a first end of the elongated probe tool; and the second pointer is configured to provide an offset between the second pointer and a second end of the elongated probe tool [Fig.11, wherein the pointers 1114 and 1116 are distanced from end portions of the probe tool 1102]; (claim 3) wherein a length of the first pointer and a length of the second pointer provide a substantially (claim 4) wherein the elongated probe tool is an impactor tool for installing an acetabular cup in the pelvis of the patient [having an elongated body of 1102 is capable of being used as impactor]; (claim 5) wherein at least one of the first or second pointers is slidably coupled to the elongated probe tool, such that the distance between the first pointer and the second pointer is adjustable [paras.84 and 86, wherein pointers 1114 and 1116 being adjustable, and evidenced by Hladio and para.102, wherein shaft 602 is adjustable to accommodate patient’s with different pelvic sizes]; (claim 6)  wherein calculating the orientation of the second virtual plane includes calculating the orientation of the second virtual plane as the plane that contains the first virtual axis and the second virtual axis, wherein the first and second virtual axes are non-parallel to one another [evidenced by Hladio, paras.133 – 134 and 144, wherein the second plane “anterior plane” contains an axis extending between the two ASIS 1002 and 1004, and an axis between at least one of 1002 or 1004 and 1006]; (claim 7) a display device [514 or 3030], wherein the processor is further configured to cause display of the estimated angle between the inertial measurement unit and at least one of the sagittal plane or the anterior pelvic plane [paras.67, 141, 143 and 152, wherein the display shows the angles of abduction and anteversion of the acetabular component]; (claim 8) wherein the inertial measurement unit includes at least one of a gyroscope or an accelerometer [paras.139 – 140]; (claim 9) wherein registering the inertial measurement unit to a virtual pelvic coordinate frame defined by the sagittal and anterior pelvic planes is performed using images of the patient's pelvis [paras.52 and 67 – 69]; (claim 10) a plurality of inertial measurement units, wherein the memory has further computer-executable instructions stored thereon that, when executed by the processor, cause the processor to receive information from a (claim 11) wherein the memory has further computer-executable instructions stored thereon that, when executed by the processor, cause the processor to establish a relationship between the inertial measurement units by receiving orientation information from each of the inertial measurement units when the inertial measurement units are spatially arranged such that the orientation between the inertial measurement units is known [paras.86 and 92, wherein at least the relative position between 1211 and 1130 is communicated to the computing device]; (claim 12) a plurality of inertial measurement units coupled to the elongated probe tool, wherein the memory has further computer-executable instructions stored thereon that, when executed by the processor, cause the processor to simultaneously register the inertial measurement units to the virtual pelvic coordinate frame defined by the sagittal and anterior pelvic planes [para.74 – 87, wherein sensor 1130 communicating to the computing device, may be one of sensors 701, 711, 721 or 731, and wherein sensor 701 contain additional sensors, i.e. accelerometers]; (claim 13) a plurality of inertial measurement units, wherein the memory has further computer-executable instructions stored thereon that, 27Attorney Docket No. 10432-005US5when executed by the processor, cause the processor to simultaneously register the inertial measurement units to the virtual pelvic coordinate frame defined by the sagittal and anterior pelvic planes while the inertial measurement units are coupled to the elongated probe tool [para.74 – 88, wherein sensor 1130 communicating to the computing device, may be one of sensors 701, 711, 721 or 731, and wherein sensor 701 contain additional sensors, i.e. accelerometers, and/or sensors 1205 and/or 1211 which are in communication with computing device], wherein one of the inertial measurement units is attached to the patient's pelvis following the registration, and wherein the one of the inertial 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.